In the
         Court of Appeals
 Second Appellate District of Texas
          at Fort Worth
      ___________________________
           No. 02-22-00349-CV
      ___________________________

YASSY HERNANDEZ TERREFORTE, Appellant

                      V.

   IRWING ONIX GONZALEZ, Appellee



   On Appeal from the 233rd District Court
           Tarrant County, Texas
       Trial Court No. 233-708038-21


     Before Kerr, Birdwell, and Bassel, JJ.
    Memorandum Opinion by Justice Kerr
                           MEMORANDUM OPINION

      Yassy Hernandez Terreforte attempts to appeal from the trial court’s August 2,

2022 “Agreed Final Decree of Divorce.” Because Terreforte did not file a

postjudgment motion extending the appellate deadline, her notice of appeal was due

September 1, 2022. See Tex. R. App. P. 26.1. But Terreforte did not file her notice of

appeal until September 2, 2022, making it untimely. See id.

      On September 6, 2022, we wrote to notify the parties of our concern that we

lack jurisdiction over this appeal because the notice of appeal was untimely filed. See

id. We warned that we could dismiss this appeal for want of jurisdiction unless

Terreforte or any party wanting to continue the appeal filed a response by September

16, 2022, showing a reasonable explanation for the late filing of the notice of appeal.

See Tex. R. App. P. 10.5(b), 26.3(b), 42.3(a), 43.2(f). We have received no response.

      The time for filing a notice of appeal is jurisdictional in this court, and without

a timely filed notice of appeal or a timely filed extension request, we must dismiss the

appeal. See Tex. R. App. P. 2, 25.1(b), 26.1, 26.3; Jones v. City of Houston, 976 S.W.2d

676, 677 (Tex. 1998); Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). A motion

for extension of time is necessarily implied when, as here, an appellant acting in good

faith files a notice of appeal beyond the time allowed by Rule 26.1 but within the 15-

day period in which the appellant would be entitled to move to extend the filing

deadline under Rule 26.3. See Jones, 976 S.W.2d at 677; Verburgt, 959 S.W.2d at 617; see

also Tex. R. App. P. 26.1, 26.3. But even when an extension motion is implied, the

                                           2
appellant still must reasonably explain the need for an extension. See Jones, 976 S.W.2d

at 677; Verburgt, 959 S.W.2d at 617.

      Because Terreforte’s notice of appeal was untimely and because Terreforte did

not provide a reasonable explanation for needing an extension, we dismiss this appeal

for want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f); Veritek LLC v. TBI Constr.

Servs. LLC, No. 02-20-00287-CV, 2021 WL 62129, at *1 (Tex. App.—Fort Worth Jan.

7, 2021, no pet.) (mem. op.).




                                                       /s/ Elizabeth Kerr
                                                       Elizabeth Kerr
                                                       Justice

Delivered: October 27, 2022




                                            3